UNITED STATES COURT OF APPEALS
                                   FIFTH CIRCUIT

                                         ____________

                                         No. 01-60703
                                         ____________


               FRITO-LAY, INC.,


                                             Petitioner,

               versus


               NATIONAL LABOR RELATIONS BOARD,


                                             Respondent.



                             Petition for Review of an Order of the
                                National Labor Relations Board
                                        No. 26-CA-18682

                                      September 23, 2002


Before KING, Chief Judge, and JONES and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

       We hold, in light of various factors, including the decision of the National Labor Relations

Board not to enforce its order, that the underlying dispute between the parti es is MOOT. As the

government has no objection to vacating the Board’s previous order if we so hold, we VACATE the


       *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
order.




         -2-